Citation Nr: 0823426	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-11 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a major depressive disorder.


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 1982 until May 1985. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In addition to the veteran's claim for a major depressive 
disorder, the veteran has raised claims for entitlement to 
service connection for asbestos, high blood pressure 
secondary to depression, and a non-service connection claim 
for pension benefits. These issues however, have not been 
previously adjudicated by the RO, and are therefore referred 
back to the RO for further consideration.


FINDINGS OF FACT

1.  A chronic psychiatric disorder was not demonstrated 
during service or for over thirteen years thereafter. 

2.  The competent evidence does not demonstrate that the 
veteran's current major depressive disorder is causally 
related to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as a major 
depressive disorder, was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to a major depressive 
disorder, or any psychiatric disorder. At the time of 
discharge, his psychiatric evaluation was normal.  As such, 
the service treatment records fail to demonstrate that a 
major depressive disorder was incurred in active service. 

However, this does not in itself preclude a grant of service 
connection. Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d). 

Nevertheless, a review of the post-service evidence does not 
support the conclusion that any current major depressive 
disorder is causally related to active service, for the 
reasons discussed below.

Although post-service evidence reflects a current diagnosis 
of a major depressive disorder, this evidence does not 
reflect complaints or treatment for this disability until 
1998, thirteen years following service.  Significantly, at 
the time the veteran initially sought treatment for 
psychiatric complaints, his private physician related that 
the veteran was "without previous psychiatric history."  
Again when reported the onset of symptomatology, the 
physician remarked that it was "1998."  His girlfriend had 
related that the veteran's symptoms had been going on during 
the previous weeks (rather than years).

Moreover, the physician conducted a very thorough psychiatric 
evaluation and there was no mention of the veteran active 
duty service with respect to any of his complaints, either by 
way of medical history or in terms of a causal relationship.  
Similarly, multiple follow-up psychiatric treatment records 
reveal no relationship to active duty service.  

Therefore, the Board concludes that the veteran's psychiatric 
symptomatology was not manifested until 1998, many years 
after discharge.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has considered the veteran's statements, and the 
statements of his family and friends, that his mental 
problems began while he was in active duty. In this regard, 
the Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The veteran contended in his July 2004 notice of disagreement 
that his mental condition consisting of anxiety, depression, 
inability to hold a job, and marital problems started when he 
served in the U.S. Army. In a September 2007 statement in 
support of his claim, he further stated that after discharge 
he tried to adjust to his civilian life but up had not been 
successful. 

In addition to the veteran's contention that his major 
depressive disorder began in service, there are two 
statements, one from a friend and another from a family 
member included in the claims file, which described that the 
veteran's mental health was "normal" prior to service and 
deteriorated because of service. 

A letter submitted by a high school friend of the veteran in 
March 2004 described how the veteran was a very alert, smart, 
easy going, friendly man. The letter reflected that serving 
in the military and dealing with "army life, rigorous 
training, peer harassment, lack of language (English) 
knowledge, [and] family separation" the veteran's state of 
mind was negatively affected. 

The veteran's mother submitted two separate letters in 
October 2004. She related that the veteran's behavior changed 
in a negative way after his return from service. 
Specifically, she noted how upon returning from service, his 
family relationships deteriorated to the point his marriage 
crumbled. Additionally, she stressed that the veteran had 
attempted to work but could not hold a job due to depression, 
anxiety and other disturbances. She concluded one letter by 
stating that "something in there, in the service, changed 
him to the worst."

The Board has weighed the statements of the veteran and his 
family and friends against the absence of documented 
complaints or treatment for thirteen years following active 
duty discharge and the contemporaneous statements of his 
treating physician at the time of onset of symptomatology and 
finds their more current recollections as to symptoms 
experienced in the distance past, made in connection with a 
claim for benefits as less probative.  Therefore, continuity 
has not here been established, either through the competent 
evidence or through his statements or the statements of his 
family and friends.  

Moreover, the competent evidence does not otherwise show that 
the currently-diagnosed major depressive disorder is causally 
related to active service.  Specifically, no medical 
professional has established a relationship between the 
veteran's current major depressive disorder and active duty.  
In fact, as noted above, at the time of initial onset of 
symptomatology, there was no mention made, nor has there ever 
been a connection made, of a relationship between the 
veteran's psychiatric disorder and active duty.

The Board has also considered the veteran's statements and 
the statements of his family/friends asserting a relationship 
between his currently-diagnosed psychiatric disorder and 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his family/friends are competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to them through their senses.  
Layno, 6 Vet. App. at 470.  As lay persons, however, they are 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings and opinion of the private physician 
than to the veteran's statements and those of his family and 
friends.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony). 

In sum, the Board acknowledges that the veteran has a current 
diagnosis of a major depressive disorder.  However, because 
there was no chronic psychiatric disorder shown in service or 
for many years thereafter, and in light of the absence of a 
medical nexus between his current complaints and active duty, 
and the amount of time that elapsed since military service 
without treatment, the claim is denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). The RO has obtained VA 
outpatient treatment records. Further, the veteran submitted 
private treatment records. 

While the veteran underwent a VA examination in May 2004, no 
opinion as to etiology was rendered.  However, given the 
absence of in-service evidence of chronic manifestations of a 
psychiatric disorder, no evidence of the disorder for many 
years after separation, and no competent evidence of a nexus 
between service and the veteran's claim, a remand for a VA 
examination would unduly delay resolution.

Significantly, the veteran has not identified and the record 
does not otherwise indicate any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as a major depressive disorder, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


